DETAILED ACTION
Status of the Application
	Claims 1-30 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment of claim 8 as submitted in a communication filed on 11/15/2022 is acknowledged.
Applicant’s election with traverse of Group 4, claims 2-18, 21, drawn in part to an engineered nucleic acid editing system that comprises an endonuclease comprising a RuvC domain and an HNH domain as well as a base editor that comprises SEQ ID NO: 386, and the single guide RNA of SEQ ID NO: 489 without traverse, as submitted in a communication filed on 11/15/2022 is acknowledged. 
Applicant’s traverse is on the grounds that the Office alleges that the inventions have a materially different function but the proteins of SEQ ID NO: 50-51, 385-443, 448-475 are all adenosine deaminases. This is not found persuasive.  The restriction requirement stated “In the instant case, the inventions as claimed are not capable of use together  and have a materially different design, mode of operation, function OR effect by virtue of using a different base editor as evidenced by their different amino acid sequences”.  Therefore, the Office has not indicated that the inventions have a materially different function as asserted by Applicant but rather that the inventions could have in the alternative,  a different design, mode of operation, function or effect. As explained in the prior Office action, each of the base editors used in the claims have a different structure by virtue of having a different amino acid sequence.  Therefore, even if all of the proteins of SEQ ID NO: 50-51, 385-443, 448-475 are all adenosine deaminases,  in the absence of evidence to the contrary, they are not deemed to be obvious variants of each other.  The requirement is deemed proper and therefore is made FINAL.  
Claims 19-20, 22-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/2022.  Claim 1 (linking claim) and claims 2-18, 21 are at issue and will be examined to the extent they encompass the elected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claims are directed to an engineered nucleic acid editing system and not to an enzyme. Appropriate correction is required. 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See six instances in page 30, paragraph [00130], page 61, paragraphs [00232], [00233], page 62, paragraph [00235]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.
The specification is objected to for the following reasons.  The specification refers to SEQ ID NO: 594-598.  However, the sequence listing only contains 593 sequences. Appropriate correction/clarification is required.  Applicant is reminded that amendments cannot include new matter and should be supported by the specification as originally filed.
The specification is objected for not complying with sequence rules.  While Figures 4, 6A, 6B, 10A, 10B, 11A, 11B, 13A, 13B and 14 display several sequences, neither the drawings nor the Brief Description of the Drawings indicate the corresponding sequence identifiers.  Applicant is required to insert the corresponding sequence identifiers in the Brief Description of the Drawings or amend the drawings to include the sequence identifiers in front of each sequence.  See particularly 37 CFR 1.821(d).   Appropriate correction is required.
The specification is objected to for the following reasons.  It appears that the term “adenosine deaminase” is used interchangeably with the term “adenine deaminase”.   See, for example, page 9, last line, page 10, first line; page 12, paragraph [0028].  It is noted, however, that these terms are not equivalent.  Adenosine deaminases and adenine deaminases are recognized as different enzymes as evidenced by their EC numbers, namely EC 3.5.4.4 and EC 3.5.4.2, respectively.  Appropriate correction/clarification is required. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 63/077,057 filed on 09/11/2020, and 63/222,351 filed on 07/15/2021.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to PCT/US2021/049962 filed on 09/10/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/10/2022 and 11/15/2022 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings submitted on 6/15/2022 and 8/8/2022 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 1 is objected to due to the recitation of “an engineered guide ribonucleic acid structure configured  to form a complex with said endonuclease comprising: (i)….and (ii)…”.  To clearly indicate that items (i) and (ii) are components of the guide ribonucleic acid structure, the claim should be amended to recite  “an engineered guide ribonucleic acid structure configured  to form a complex with said endonuclease, wherein said structure comprises: (i)….and (ii)…”.  Appropriate correction is required.
Claim 14 is objected to due to the recitation of “wherein said guide ribonucleic acid sequence is complementary to a eukaryotic, fungal….or human genomic sequence”. To enhance clarity and to be consistent with commonly used claim language, it is suggested the claim be amended to recite “wherein said guide ribonucleic acid is complementary to a eukaryotic, fungal….or human genomic target”.  Correction is required. 
Claim 16 is objected to due to the recitation of “comprising one or more nuclear localization sequences (NLSs) proximal to an N- or C-terminus of said endonuclease”.  To enhance clarity and to be consistent with commonly used claim language, the claim should be amended to recite  “wherein said endonuclease comprises one or more nuclear localization sequences (NLSs) near to its N- or C-terminus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite in the recitation of “a guide …sequence configured to hybridize to a target…sequence, and (ii) a ribonucleic acid sequence configured to bind to said endonuclease” for the following reasons.  As known in the art, a ribonucleic acid sequence is a graphical representation of the order in which nucleotides are arranged in a ribonucleic acid molecule.  Hybridization and binding occur among molecules.  Therefore, it is unclear as to how a sequence can hybridize or bind to another sequence. Correction is required. 
Claim 4 is indefinite in the recitation of “….endonuclease comprises a nickase mutation” for the following reasons.  It is unclear as to what a nickase mutation is.  The term “nickase” refers to an enzymatic activity.  Therefore, it is unclear as to how a mutation can have an enzymatic activity.  If the term refers to a mutation in an endonuclease that results in said mutated endonuclease to have nickase activity, the claim should be amended accordingly. For examination purposes, it will be assumed that claim 4 is a duplicate of claim 1.  Correction is required. 
Claim 5 is indefinite in the recitation of “endonuclease comprises a sequence with at least….to SEQ ID NO: 597…” for the following reasons.   There is no SEQ ID NO: 597 in the sequence listing. For examination purposes, claim 5 will be interpreted as a duplicate of claim 1. Correction is required. 
Claim 6 is indefinite in the recitation of “endonuclease comprises an aspartate to…mutation at residue 10 relative to SEQ ID NO: 597 when optimally aligned” for the following reasons.  There is no SEQ ID NO: 597 in the sequence listing.  Therefore, the recitation of a numeric position with regard to a non-existent sequence is unclear and confusing.  In addition, the term “optimally” is a relative term and the claim fails to recite  a standard for ascertaining the requisite degree.  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please note that what is defined as an optimal alignment for one can be completely different from what is an optimal alignment for another.  In addition, it is unclear as to what is the parameter that has to be used to determine if an alignment is optimal or not, and the values of such parameter to determine if the alignment is optimal or not. For examination purposes, claim 6 will be interpreted as a duplicate of claim 1. Correction is required. 
Claim 7 is indefinite in the recitation of “endonuclease …bind to a protospacer….sequence comprising any one of SEQ ID NO: 598 or a variant thereof” for the following reasons. As explained above, a sequence, which is a graphical representation cannot bind to an endonuclease.  In addition, the term “any one of SEQ ID NOs: 598..” implies that there is more than one sequence.  However, there is only one sequence recited.  Furthermore, there is no SEQ ID NO: 598 in the sequence listing.  Therefore, it is unclear as to which is the sequence associated with the PAM recited.  For examination purposes, it will be assumed that claim 7 is a duplicate of claim 1.  Correction is required. 
Claim 8 is indefinite in the recitation of “wherein said base editor comprises an adenosine deaminase sequence having at least 80% identity to any one of SEQ ID NO: ….” for the following reasons.  In view of the fact that a sequence is a graphical representation, it cannot have adenosine deaminase activity.  In addition, as written, it is unclear if the base editor is required to have adenosine deaminase activity. Furthermore, it appears that the specification is using the term “adenine deaminase” as equivalent to “adenosine deaminase”.  See discussion above under Specification. It is unclear if the term  “adenosine deaminase” is used as equivalent to “adenine deaminase” in the claim. Since these terms represent different enzymatic activities, one cannot determine which is the intended meaning of the term “adenosine deaminase” as used in the claim.  Correction is required. 
Claim 9 is indefinite in the recitation of “wherein said endonuclease has less than 80% identity to a Cas9 endonuclease” for the following reasons.  The numerical determination of sequence identity requires a defined base sequence to make the % sequence identity calculation.  The claim fails to provide the specific base sequence required to determine the % sequence identity due to the recitation of “to a Cas9 endonuclease”.  In addition, the claim appears to require the numerical determination of sequence identity to be made with a genus of sequences, namely any sequence associated with a Cas9 endonuclease.  The term is indefinite because the reference sequence used to determine the “80% identity” limitation is variable as one could have more than one Cas9 endonuclease.  When the basis for comparison is variable, it is impossible  to make the determination as to what is encompassed and not encompassed by the claims.  For example, an endonuclease can be encompassed by the claim if the amino acid sequence of the S. pyogenes Cas9 is used to determine the % identity but that same endonuclease can be excluded from the scope of the claim if the amino acid sequence of the S. aureus Cas9 is used to determine the % identity.  For examination purposes, it will be assumed that claim 9 is a duplicate of claim 1. Correction is required. 
 Claim 10 is indefinite in the recitation of “comprises a sequence with at least 80% sequence identity to non-degenerate nucleotides of any one of SEQ ID NO: ….489 or a variant thereof” for the following reasons.  The term “…identity to non-degenerate nucleotides of any one of SEQ ID NO: ..489…” is indefinite because while one can determine identity using an entire base sequence (e.g., SEQ ID NO: 489), it is unclear as to how one can determine % sequence identity with single nucleotides within a complete sequence, or what constitutes a non-degenerate nucleotide.  Moreover, even if one assumes that the claim requires at least 80% sequence identity with the polypeptide of SEQ ID NO: 489, the term “or a variant thereof” implies that the determination of sequence identity also encompasses a genus of base sequences which are “variants thereof” (e.g., any variant of SEQ ID NO: 489).   The term is indefinite because the reference sequence used to determine the “80% identity” limitation is variable as one could have any number of variants of a particular sequence (e.g., variants of SEQ ID NO: 489).  When the basis for comparison is variable, it is impossible  to make the determination as to what is encompassed and not encompassed by the claims.  For example, an endonuclease can be encompassed by the claim if variant X is used to determine the % identity but that same endonuclease can be excluded from the scope of the claim if variant Y is used to determine the % identity.  For examination purposes, it will be assumed that claim 10 is a duplicate of claim 1. Correction is required. 
Claim 11 is indefinite in the recitation of “comprises a sequence with at least 80% sequence identity to non-degenerate nucleotides of SEQ ID NO: 489 or a variant thereof” for the following reasons.  The term “…identity to non-degenerate nucleotides of SEQ ID NO: 489…” is indefinite because while one can determine identity using an entire base sequence (e.g., SEQ ID NO: 489), it is unclear as to how one can determine % sequence identity with single nucleotides within SEQ ID NO: 489, or what constitutes a non-degenerate nucleotide.  Moreover, even if one assumes that the claim requires at least 80% sequence identity with the polypeptide of SEQ ID NO: 489, the term “or a variant thereof” implies that the determination of sequence identity also encompasses a genus of base sequences which are “variants thereof” (i.e., any variant of SEQ ID NO: 489).   The term is indefinite because the reference sequence used to determine the “80% identity” limitation is variable as one could have any number of variants of SEQ ID NO: 489. When the basis for comparison is variable, it is impossible  to make the determination as to what is encompassed and not encompassed by the claims.  For example, an endonuclease can be encompassed by the claim if variant X is used to determine the % identity but that same endonuclease can be excluded from the scope of the claim if variant Y is used to determine the % identity.  For examination purposes, it will be assumed that claim 11 is a duplicate of claim 1. Correction is required. 
Claim 12 is indefinite in the recitation of “said base editor is an adenine deaminase” for the following reasons.  It appears that the specification is using the term “adenine deaminase” as equivalent to “adenosine deaminase”.  See discussion above under Specification. It is unclear if the term “adenine deaminase” is used as equivalent to “adenosine deaminase” in the claim. Since these terms represent different enzymatic activities, one cannot determine which is the intended meaning of the term “adenine deaminase” as used in the claim.  For examination purposes, claim 12 will be interpreted as a duplicate of claim 1.  Correction is required. 
Claim 13 is indefinite in the recitation of “ribonucleic acid sequence configured to bind to an endonuclease” for the following reasons.  As indicated above, a sequence cannot bind to an enzyme.  In addition, even if one assumes that the guide ribonucleic acid is what is configured to bind to an endonuclease,  it is unclear if the endonuclease that the guide ribonucleic acid binds too is different from the endonuclease of part (a) of claim 1 in view of the fact that the term “an endonuclease” implies a genus of endonucleases.  It is noted that if the intended endonuclease to bind is that of part (a) of claim 1, this limitation is redundant because claim 1, part (c)(ii) already requires binding to the endonuclease.   For examination purposes, it will be assumed that claim 13 is a duplicate of claim 1. Correction is required. 
Claim 18 is indefinite in the recitation of “wherein a polypeptide comprises said endonuclease and said base editor” for the following reasons.  Claim 17 requires the base editor and the endonuclease to be joined.  Since both of them are proteins, the fusion of the base editor and the endonuclease is also a protein. Therefore, it is unclear as to how the limitation of claim 18 further limits claim 17.  For examination purposes, it will be assumed that claim 18 is a duplicate of claim 17. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 1-18 and 21 are directed in part to an engineered nucleic acid editing system comprising a fusion protein and a guide RNA, wherein said fusion protein comprises (i) a genus of type II Cas proteins being deficient in nuclease activity having any structure, and (ii) a genus of base editors having any structure, including a genus of adenine/adenosine deaminases and variants of the polypeptide of 386 having any structure and/or function.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
There is either no structural limitation or a significant amount of structural variability with respect to the members of the genus of proteins required by the claims.  While the specification in the instant application discloses the structure of a limited number of species of the recited genus of deaminases and Cas9 proteins deficient in nuclease activity, it provides no clue as to the structural elements required in any base editor, deaminase or type II Cas protein deficient in nuclease activity as required by the claims, nor does it teach which structural elements within the proteins disclosed are required in any base editor, deaminase and type II Cas protein deficient in nuclease activity so that these proteins can be used in the claimed editing system.  No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which proteins have base editing activity and type II Cas protein deficient in nuclease activity so that they can be used in the claimed invention. 
A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which constitute a substantial portion of the genus.  However, in the instant case, there is no recited structural feature which is representative of all the members of the genus of proteins recited in the claims. There is no information as to which are the structural elements within the polypeptides disclosed in the specification that are essential for base editing activity and those required in a type II Cas protein deficient in nuclease activity, or a correlation between structure and function which would provide those unknown structural features.  Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the proteins required in the claimed nucleic acid editing system.
Due to the fact that the specification only discloses a limited number of species of the genus of proteins required by the claimed nucleic acid editing system, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 1-18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an engineered nucleic acid editing system, wherein said system comprises a fusion protein and a guide RNA that comprises SEQ ID NO: 489, wherein the fusion protein comprises (i) the deaminase of SEQ ID NO: 386, and (ii) the protein having the amino acid sequence  listed in Table 2 as nickase MG34-1, does not reasonably provide enablement for an engineered nucleic acid editing system comprising a fusion protein and a guide RNA, wherein said guide RNA has any structure and the fusion protein comprises any type II Cas protein deficient in nuclease activity and any base editor or variant of the polypeptide of SEQ ID NO: 386 having any structure and/or function.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 1-18 and 21 broadly encompass an engineered nucleic acid editing system comprising a fusion protein and a guide RNA, wherein said guide RNA has any structure and the fusion protein comprises any type II Cas protein deficient in nuclease activity and any base editor, deaminase, or variant of the polypeptide of SEQ ID NO: 386 having any structure and/or function. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. The enablement provided is not commensurate in scope with the claims due to the extremely large number of proteins of unknown structure and/or function and guide RNAs of unknown structure encompassed by the claims, and the lack of information regarding the structural elements which are required in any base editor, deaminase, and any type II Cas protein deficient in nuclease activity.   In the instant case, the specification enables an engineered nucleic acid editing system, wherein said system comprises a fusion protein and a guide RNA that comprises SEQ ID NO: 489, wherein the fusion protein comprises (i) the deaminase of SEQ ID NO: 386, and (ii) the protein having the amino acid sequence  listed in Table 2 as nickase MG34-1.
The amount of direction or guidance presented and the existence of working examples.  The specification discloses the amino acid sequence of a limited number of deaminases, including the deaminase of SEQ ID NO: 386, and a limited number of Cas proteins deficient in nuclease activity, as working examples.  However, the specification fails to provide any clue as to the structural elements required in any base editor, any deaminase and  type II Cas protein deficient in nuclease activity that can be used in the claimed nucleic acid editing system.   There is no disclosure of the structural features within the polypeptides disclosed that can be modified and those that should be present for a variant of said polypeptides to have the desired activity. No correlation between structure and function has been presented. The specification  does not provide the structural features required in any guide RNA that can bind to any type II Cas protein deficient in nuclease activity.  
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of deaminases and Cas proteins deficient in nuclease activity,   neither the specification nor the art provides  a correlation between structure and function such that one of skill in the art can envision the structure of any base editor, deaminase or type II Cas protein deficient in nuclease activity that can be used in the claimed nucleic acid editing system.  Moreover, the art is silent with regard to the structural features required in any guide RNA that can bind to any type II Cas protein deficient in nuclease activity.  While the argument can be made that the structure of those proteins recited in the claims can be obtained by structural homology, the art clearly teaches that (i) there is a high level of unpredictability associated with accurate functional annotation of proteins based solely on structural homology, and (ii) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved is highly unpredictable.  For example, Singh et al. (Current Protein and Peptide Science 19(1):5-15, 2018) disclose different protein engineering approaches  and state that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility and conformational changes (page 11, left column, last paragraph).  Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Singh et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in unpredictable enzymatic activity changes.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a base editor, a Cas protein deficient in nuclease activity, and a guide RNA that binds to said Cas protein that can be used in a nucleic acid editing system.  In the absence of (i) a rational and predictable scheme for selecting those proteins and guide RNA most likely to have the desired functional features, and/or (ii) a correlation between structure and activity, one of skill in the art would have to test an essentially infinite number of proteins and RNAs to determine which ones have the desired functional characteristics.
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zong et al. (Nature Biotechnology 35(5):438-440, published online 2/27/2017; cited in the IDS).  
Claims 1-7, 9-18 and 21 as interpreted are directed in part to a nucleic acid editing system that comprises a fusion protein  and a guide RNA, wherein said guide RNA comprises between 15-24 nucleotides, wherein said fusion protein comprises a base editor and a type II Cas protein having a RuvC and a HNH domain which is catalytically dead or has nickase activity (cleaves one strand of double stranded DNA), wherein said base editor has deaminase activity, wherein said guide RNA is complementary to a eukaryotic, fungal, plant, mammalian or human genomic target, wherein the fusion protein further comprises one or more nuclear localization signals. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
Zong et al. teach a nucleic acid editing system that targets endogenous plant genes, wherein said system comprises a fusion protein that comprises a Cas9 protein deficient in nuclease activity and a cytidine deaminase (Abstract; left column, second paragraph, page 438).  Zong et al. teach the use of guide RNAs that target rice, wheat and maize endogenous genes (page 438, right column, second fully paragraph).  Zong et al. teach a guide RNA to target the rice OsCDC48 which is 23 nucleotides long (Figure 2C, top panel, expanded sequence shown within domain E9; see caption). Zong et al. teach fusion proteins comprising a dCas9 (catalytically dead Cas9) and a nickase Cas9 (nCas9) along with the cytidine deaminase (APOBEC1) as well as nuclear localization signals (NLS) at the N and C-terminus of the nCas9 and the dCas9 (page 439, Figure 1a, constructs pnCas9-PBE and pdCas9-PBE).  Zong et al. teach that the nCas9 has a D10A substitution (mutation in the RuvC domain) and the dCas9 has a D10A substitution and a H840A (mutation in the HNH domain) substitution (last page, Online Methods, left column, first paragraph).  Therefore, the teachings of Zong et al. anticipate the instant claims as written/interpreted. 


Conclusion
No claim is in condition for allowance.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
December 14, 2022